


Exhibit 10.5
A10 NETWORKS, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


Unless otherwise defined herein, the terms defined in the A10 Networks, Inc.
2014 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement (the “Award Agreement”), which includes the
Notice of Restricted Stock Unit Grant (the “Notice of Grant”), the Terms and
Conditions of Restricted Stock Unit Grant attached hereto as Exhibit A (the
“Restricted Stock Unit Terms”) and the Appendix to Restricted Stock Unit
Agreement attached hereto as Exhibit B (the “Appendix”).
NOTICE OF RESTRICTED STOCK UNIT GRANT
 
Participant Name:
 
 
Employee ID:
 
 
Address:
 
 



Participant has been granted the right to receive an Award of Restricted Stock
Units over shares of the Company’s Common Stock (“Shares”), subject to the terms
and conditions of the Plan and the Award Agreement, as follows:
Grant Number
 
 
Date of Grant
 
 
Vesting Commencement Date
 
 
Vesting Commencement Date
 
 

Vesting Schedule:
Subject to Section 3 of the Restricted Stock Unit Terms or any acceleration
provisions contained in the Plan or set forth below, the Restricted Stock Units
will vest in accordance with the following schedule:
[INSERT VESTING SCHEDULE]
In the event Participant ceases to be a Service Provider (as described in
Section 3 of the Restricted Stock Unit Terms) for any or no reason before
Participant vests in the Restricted Stock Units, the Restricted Stock Units and
Participant’s right to acquire any Shares hereunder will immediately terminate.
By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Restricted
Stock Units is granted under and governed by the terms and conditions of the
Plan and the Award Agreement, which are made a part of this document. By
accepting this Award, Participant expressly consents to the sale of Shares to
cover the Tax Withholding Obligations (and any associated broker or other fees)
and agrees and acknowledges that Participant may not satisfy them by any means
other than such

-1-



--------------------------------------------------------------------------------



sale of Shares, unless required to do so by the Administrator or pursuant to the
Administrator’s express written consent. Participant has reviewed the Plan and
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.
PARTICIPANT:


 
A10 NETWORKS, INC.


 
Signature
 
 
By
 
 
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
Residence Address:
 
 
Title
 
 
 
 
 
 
 










-2-

--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
Capitalized terms used but not defined in this Exhibit A shall have the same
meanings assigned to them in the Plan and/or the Notice of Grant.
1.Grant. The Company hereby grants to the individual named in the Notice of
Grant (“Participant”) an Award of Restricted Stock Units, subject to all of the
terms and conditions of the Plan, which is incorporated herein by reference, and
the terms and conditions of the Award Agreement, which includes the Notice of
Grant, the Restricted Stock Unit Terms and the Appendix. Subject to Section
19(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of the Award Agreement, the terms and
conditions of the Plan will prevail.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive one Share on the date it vests. Unless and until the Restricted Stock
Units vest in the manner set forth in Section 3 or 4, Participant will have no
right to payment of any such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any Restricted Stock Units that vest in accordance with
Section 3 or 4 will be paid to Participant (or, in the event of Participant’s
death, will be distributed as described in Section 6) in whole Shares, subject
to Participant satisfying any obligations for Tax-Related Items (as defined in
Section 7). Subject to the provisions of Section 4, such vested Restricted Stock
Units shall be paid in whole Shares as soon as practicable after vesting, but in
each such case within sixty (60) days following the vesting date. In no event
will Participant be permitted, directly or indirectly, to specify the taxable
year of the payment of any Restricted Stock Units payable under the Award
Agreement.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by the Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of the Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
For purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date that Participant is no
longer actively providing services to the Company or any Parent or Subsidiary of
the Company (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or providing services, or the terms of
Participant’s employment or service agreement, if any), and unless otherwise
expressly provided in the Award Agreement or determined by the Administrator,
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or providing
services, or the terms of Participant’s employment or service agreement, if
any). The Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the
Restricted Stock Units (including whether Participant may still be considered to
be providing services while on a leave of absence).

-3-



--------------------------------------------------------------------------------



4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time, subject to the terms of the Plan.
If so accelerated, such Restricted Stock Units will be considered as having
vested as of the date specified by the Administrator. If Participant is a United
States (“U.S.”) taxpayer, the payment of Shares vesting pursuant to this Section
4 shall in all cases be paid at a time or in a manner that is exempt from, or
complies with, Section 409A. The prior sentence may be superseded in a future
agreement or amendment to the Award Agreement only by direct and specific
reference to such sentence.
Notwithstanding anything in the Plan or the Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant) to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to Participant’s death, and if (x) Participant is a
U.S. taxpayer and a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless Participant dies following his or her
termination as a Service Provider, in which case, the Restricted Stock Units
will be paid out as described in Section 6 as soon as practicable following his
or her death. It is the intent of the Award Agreement that it and all payments
and benefits to U.S. taxpayers hereunder be exempt from, or comply with, the
requirements of Section 409A so that none of the Restricted Stock Units provided
under the Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply. Each payment payable under the Award
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of the Award Agreement, “Section
409A” means Section 409A of the Code, and any final U.S. Treasury Regulations
and U.S. Internal Revenue Service guidance thereunder, as each may be amended
from time to time.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of the Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider, for any or no reason, will be immediately forfeited, and
Participant’s right to acquire any Shares hereunder will immediately terminate.
6.Death of Participant. Any distribution or delivery to be made to Participant
under the Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
Notwithstanding the foregoing, if Participant is a Service Provider outside the
United States, Participant will not be permitted to designate a beneficiary, and
in the event of Participant’s death, any distribution or delivery to be made to
Participant under the Award Agreement will be made to Participant’s legal heirs
or representatives.
7.Taxes.
(a)Responsibility for Taxes. Notwithstanding any contrary provision of the Award
Agreement, no certificate representing the Shares will be issued to Participant
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”) which the
Company or the Parent or Subsidiary employing or retaining Participant (the
“Employer”) determines must be withheld with respect to the Restricted Stock
Units or any Shares issued upon vesting. In this regard, Participant
acknowledges and agrees that:

-4-

--------------------------------------------------------------------------------



(i)Participant is ultimately responsible for all Tax-Related Items and
Participant’s liability for Tax-Related Items may exceed the amount withheld by
the Company and/or the Employer, if any;
(ii)    the Company and/or the Employer make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the subsequent sale of Shares
acquired upon vesting of the Restricted Stock Units and the receipt of any
dividends;
(iii)    the Company and/or the Employer do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result;
(iv)    the Company and/or the Employer (or former employer, as applicable) may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction if Participant is subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable; and
(v)    if Participant fails to make satisfactory arrangements for the payment of
any Tax-Related Items at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Section 3 or 4 or, if later, at the
time any Tax-Related Items related to Restricted Stock Units otherwise are due,
Participant will permanently forfeit such Restricted Stock Units and any right
to receive Shares thereunder and the Restricted Stock Units will be returned to
the Company at no cost to the Company.
(b)    Withholding of Taxes. Prior to the vesting of the Restricted Stock Units,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all withholding and payment obligations of
Tax-Related Items of the Company and/or the Employer (the “Tax Withholding
Obligations”). In this regard, Participant authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by Shares being sold on
Participant’s behalf at the prevailing market price pursuant to such procedures
as the Company may specify from time to time, including through a
broker-assisted arrangement (it being understood that the Shares to be sold must
have vested pursuant to the terms of this Agreement and the Plan). The proceeds
from the sale will be used to satisfy the Tax Withholding Obligations (and any
associated broker or other fees) arising with respect to Participant’s
Restricted Stock Units. Only whole Shares will be sold to satisfy any Tax
Withholding Obligations. Any proceeds from the sale of Shares in excess of the
Tax Withholding Obligations (and any associated broker or other fees) will be
paid to Participant in accordance with procedures the Company may specify from
time to time, such as by considering maximum applicable rates, in which case
Participant will receive a cash refund of any over-withheld amount not remitted
to applicable tax authorities on Participant’s behalf and Participant will have
no entitlement to receive the equivalent amount in Shares. By accepting this
Award, Participant expressly consents to the sale of Shares to cover the Tax
Withholding Obligations (and any associated broker or other fees) and agrees and
acknowledges that Participant may not satisfy them by any means other than such
sale of Shares, unless required to do so by the Administrator or pursuant to the
Administrator’s express written consent.
If the Administrator determines that Participant cannot satisfy the Tax
Withholding Obligations through the procedure set forth in the immediately
preceding sentence, then the Administrator may permit Participant to satisfy the
Tax Withholding Obligations by (i) delivery of cash or check to the Company or
the Employer, (ii) withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer,
(iii) withholding Shares otherwise issuable upon vesting of the Restricted Stock
Units with a Fair Market Value equal to the minimum amount of any Tax-Related
Items required to be withheld, or (iv) such other means as the Administrator
deems appropriate.
Depending on the method of withholding, the Company may withhold or account for
Tax-Related Items by considering maximum or minimum applicable rates. If the Tax
Withholding Obligations are satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested

-5-

--------------------------------------------------------------------------------



Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER OF THE COMPANY OR A
PARENT OR SUBSIDIARY OF THE COMPANY AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THE AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.Nature of Grant. In accepting the grant of the Restricted Stock Units,
Participant acknowledges, understands and agrees that:
(a)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;
(b)    all decisions with respect to future grants of Restricted Stock Units or
other grants, if any, will be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of the same, are not intended to replace any
pension rights or compensation;
(e)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of the same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(f)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(g)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by the Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(h)    in addition to subsections (a) through (h) above, the following
provisions will also apply if Participant is a Service Provider outside the
U.S.:

-6-

--------------------------------------------------------------------------------



(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value from same, are not part of normal or expected
compensation or salary for any purpose;
(ii)    none of the Company, the Employer or any Parent or Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the U.S. dollar that may affect the value of
the Restricted Stock Units or of any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider, or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, the Employer, or any Parent or Subsidiary of the Company, waives
his or her ability, if any, to bring any such claim, and releases the Company,
the Employer, and any Parent or Subsidiary of the Company from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim.
11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding the U.S. federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
the Award Agreement and all other aspects of Participant’s participation in the
Plan before taking any action related to the Plan.
12.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in the Award Agreement and any other Restricted Stock
Unit grant materials (“Data”) by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary of the Company for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.
Participant understands that Data may include certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor.
Participant understands that Data will be transferred to E*TRADE Financial
Services, Inc., or such other stock plan service provider as may be selected by
the Company in the future (the “Designated Broker”), which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of Data may be located in the U.S.
or elsewhere, and that a recipient’s country of operation (e.g., the U.S.) may
have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the U.S., he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative.
Participant authorizes the Company, the Designated Broker and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the U.S., he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or

-7-

--------------------------------------------------------------------------------



she is providing the consents herein on a purely voluntary basis. If Participant
does not consent, or if Participant later seeks to revoke his or her consent,
his or her status as a Service Provider and career with the Employer will not be
adversely affected; the only consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Restricted Stock Units or other equity awards or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect his or her ability to participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, Participant understands that he or she may contact his or her local
human resources representative.
Finally, upon request of the Company or the Employer, Participant agrees to
provide an executed data privacy consent form to the Employer or the Company (or
any other agreements or consents that may be required by the Employer or the
Company) that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in Participant’s country, either now or in the future.
Participant understands that he or she will not be able to participate in the
Plan if he or she fails to execute any such consent or agreement.Address for
Notices. Any notice to be given to the Company under the terms of this Agreement
will be addressed to the Company at A10 Networks, Inc., 3 West Plumeria Drive,
San Jose, CA 95134, or at such other address as the Company may hereafter
designate in writing.
13.Non-transferability of Award. Except to the limited extent provided in
Section 7, this grant of Restricted Stock Units and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
14.Successors and Assigns. The Company may assign any of its rights under the
Award Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, the Award Agreement shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.
15.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, the Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.Additional Conditions to Issuance of Shares. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any U.S.
federal, state, local or foreign law, the tax code and related regulations or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such U.S. federal, state, local or foreign law or securities exchange and
to obtain any such consent or approval of any such governmental authority or
securities exchange.
17.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of the Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
18.Interpretation. The Administrator will have the power to interpret the Plan
and the Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.

-8-

--------------------------------------------------------------------------------



No member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Award Agreement.
19.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
20.Agreement Severable. In the event that any provision in the Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of the Award Agreement.
21.Modifications to the Award Agreement. The Plan is established voluntarily by
the Company, it is discretionary in nature, and the Company, in its discretion,
may elect to terminate, suspend or modify the terms of the Plan at any time, to
the extent permitted by the Plan. Participant agrees to be bound by such
termination, suspension or modification regardless of whether notice is given to
Participant of such event. The Company reserves the right to revise the Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection to this Award of Restricted Stock Units. Further, the Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the Restricted Stock Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to execute any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Modifications to this Award Agreement or the Plan can be made only in
an express written contract executed by Participant and a duly authorized
officer of the Company.
22.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of the Award Agreement shall not operate or be construed as a
waiver of any other provision of the Award Agreement, or of any subsequent
breach by Participant or any other Participant.
23.Governing Law and Venue. This Award Agreement will be governed by the laws of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under the Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Restricted
Stock Unit Award is made and/or to be performed.
24.Language. If Participant has received the Award Agreement or any other
document related to the Restricted Stock Units or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
25.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Award Agreement.
26.Appendix. Notwithstanding any provision of the Award Agreement, the
Restricted Stock Unit Award shall be subject to any additional terms and
conditions for Participant’s country set forth in the Appendix. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
terms and conditions for such country will apply to Participant to the extent
the Company determines that the application of such terms and conditions to
Participant is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of the Award Agreement.
27.Insider Trading. By participating in the Plan, Participant agrees to comply
with the Company’s policy on insider trading (to the extent that it is
applicable to Participant). Further, Participant acknowledges that Participant’s
country of residence may also have laws or regulations governing insider trading
and that such laws or

-9-

--------------------------------------------------------------------------------



regulations may impose additional restrictions on Participant’s ability to
participate in the Plan (e.g., acquiring or selling Shares) and that Participant
is solely responsible for complying with such laws or regulations.
28.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
the Award Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof. Participant expressly warrants that he or she is not
accepting the Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein.





-10-

--------------------------------------------------------------------------------






EXHIBIT B
APPENDIX TO RESTRICTED STOCK UNIT AGREEMENT


Terms and Conditions
This Appendix includes additional terms and conditions that govern Participant’s
participation in the Plan if Participant works and/or resides in one of the
countries listed below. If Participant is a citizen or resident of a country
other than the one in which Participant is currently working (or is considered
as such for local law purposes), or Participant transfers employment or
residence to a different country after the Restricted Stock Units are granted,
the Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will apply to Participant.
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan, the Notice of Grant or the Restricted
Stock Unit Terms.
Notifications
This Appendix also includes information regarding certain other issues of which
Participant should be aware with respect to Participant’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of February 2014. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Participant not rely on the information noted herein as the only
source of information relating to the consequences of participation in the Plan
because the information may be out-of-date at the time Restricted Stock Units
vest or Participant sells any Shares acquired upon vesting.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her individual situation.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently working (or is considered as such for local law
purposes), or if Participant relocates to a different country after the
Restricted Stock Units are granted, the notifications contained in this Appendix
may not be applicable to Participant in the same manner.

-11-



--------------------------------------------------------------------------------



ARGENTINA
Terms and Conditions
Labor Law Acknowledgement. This provision supplements Section 10 of the
Restricted Stock Unit Terms:
In accepting the grant of Restricted Stock Units, Participant acknowledges and
agrees that the grant of Restricted Stock Units is made by the Company (not the
Employer) in its sole discretion and that the value of the Restricted Stock
Units or any Shares acquired under the Plan shall not constitute salary or wages
for any purpose under Argentine labor law, including, but not limited to, the
calculation of (i) any labor benefits including, without limitation, vacation
pay, thirteenth salary, compensation in lieu of notice, annual bonus,
disability, and leave of absence payments, etc., or (ii) any termination or
severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, Participant
acknowledges and agrees that such benefits shall not accrue more frequently than
on each vesting date.
Notifications
Securities Law Notice. Neither the Restricted Stock Units nor the underlying
Shares are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.
Exchange Control Information. Following the sale of Shares and/or the receipt of
dividends, Participant may be subject to certain restrictions in bringing such
funds back into Argentina. The Argentine bank handling the transaction may
request certain documentation in connection with the request to transfer such
proceeds into Argentina (e.g., evidence of the sale, etc.) and, under certain
circumstances, may require that 30% of the amount transferred into Argentina be
placed in a non-interest bearing dollar deposit account for a holding period of
365 days.
Participant is solely responsible for complying with applicable Argentine
exchange control rules that may apply in connection with Participant’s
participation in the Plan and/or the transfer of cash proceeds into Argentina.
Prior to transferring cash proceeds into Argentina, Participant should consult
with his or her local bank and/or exchange control advisor to confirm what will
be required by the bank because interpretations of the applicable Central Bank
regulations vary by bank and exchange control rules and regulations are subject
to change without notice.
Tax Reporting Obligation. Shares acquired under the Plan and held by the
Participant on December 31st of each year must be reported on the Participant’s
annual tax return for that year.
AUSTRALIA
Notifications
Securities Law Notice. If Participant acquires Shares under the Plan and offers
such Shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. Participant should
consult with his or her personal legal advisor before making any such offer in
Australia.

-12-

--------------------------------------------------------------------------------



BELGIUM
Foreign Asset and Account Reporting. If Participant is a Belgian resident,
Participant will be required to report any securities (e.g., shares of Common
Stock) or bank accounts held outside of Belgium on his or her annual tax return.
BRAZIL
Terms and Conditions
Compliance with Law. Participant must comply with applicable Brazilian laws and
is responsible for paying any and all applicable Tax-Related Items associated
with Participant’s participation in the Plan.
Notifications
Foreign Asset Reporting. A Brazilian resident is required to submit annually a
declaration of assets and rights (including Shares acquired under the Plan) held
outside of Brazil if the aggregate value of such assets exceeds a threshold that
is established annually by the Central Bank. Participant should consult with his
or her personal legal advisor to determine whether he or she will be subject to
this reporting requirement.
CANADA
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award Agreement, the Restricted Stock Units are
payable in Shares only.
Vesting Schedule and Termination Period. The following provision replaces the
second paragraph of Section 3 of the Restricted Stock Unit Terms:
For purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated on the last day on which the Participant
is actively employed by the Employer, and shall not include or be extended by
any period following such day during which Participant is in receipt of or
eligible to receive any notice of termination, pay in lieu of notice of
termination, severance pay or any other payments or damages, whether arising
under statute, contract or at common law.
Notifications
Securities Law Notice. The sale of Shares acquired through the Plan should take
place through the Designated Broker outside of Canada through the facilities of
a stock exchange on which the Shares are listed (i.e., the New York Stock
Exchange).
Foreign Assets Reporting. Foreign property must be reported on form T1135
(Foreign Income Verification Statement) if the total fair market value of such
foreign property exceeds C$100,000 at any time during the year. Foreign property
includes any Shares acquired under the Plan and may also include unvested
portions of the Restricted Stock Units. The form T1135 is required for every
year during which Participant’s foreign property exceeds C$100,000 and must be
filed at the same time Participant files his or her annual tax return.
Participant should speak with his or her personal tax advisor to determine the
scope of foreign property that must be considered for purposes of this
requirement.

-13-

--------------------------------------------------------------------------------



CHILE
Notifications
Securities Law Information. Neither the Company nor the Shares are registered
with the Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.
Exchange Control and Tax Information. Participant is not required to repatriate
proceeds obtained from the sale of Shares or from dividends to Chile; however,
if Participant decides to repatriate proceeds from the sale of Shares and/or
dividends and the amount of the proceeds to be repatriated exceeds US$10,000,
such repatriation must be effected through the Formal Exchange Market (i.e., a
commercial bank or registered foreign exchange office). However, if Participant
does not repatriate the funds and uses such funds for the payment of other
obligations contemplated under a different Chapter of the Foreign Exchange
Regulations, Participant must sign Annex 1 of the Manual of Chapter XII of the
Foreign Exchange Regulations and file it directly with the Central Bank of Chile
within the first 10 days of the month immediately following the transaction.
Further, if the value of Participant’s aggregate investments held outside of
Chile exceeds US$5,000,000 (including the value of Shares acquired under the
Plan), Participant must report the status of such investments annually to the
Central Bank using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.
Finally, if Participant holds Shares acquired under the Plan outside of Chile,
Participant must inform the Chilean Internal Revenue Service (the “CIRS”) of the
details of his or her investment in the Shares by Filing Tax Form 1851 “Annual
Sworn Statement Regarding Investments Held Abroad”. Further, if Participant
wishes to receive credit against his or her Chilean income taxes for any taxes
paid abroad, Participant must report the payment of taxes abroad to the CIRS by
filing Tax Form 1853 “Annual Sworn Statement Regarding Credits for Taxes Paid
Abroad”. These statements must be submitted electronically through the CIRS
website before March 15 of each year: (http://www.sii.cl).
CHINA
Terms and Conditions
The following terms and conditions will be applicable to Participant to the
extent that the Company, in its discretion, determines that Participant’s
participation in the Plan will be subject to exchange control restrictions in
the People’s Republic of China (“PRC”), as implemented by the PRC State
Administration of Foreign Exchange (“SAFE”).
Vesting Schedule. The following provision supplements Section 3 of the
Restricted Stock Unit Terms (Vesting Schedule):
Notwithstanding anything to the contrary in the Award Agreement, the Restricted
Stock Units shall not vest and no Shares will be issued to Participant unless
and until all necessary exchange control or other approvals with respect to the
Restricted Stock Units under the Plan have been obtained from SAFE or its local
counterpart (“SAFE Approval”). In the event that SAFE Approval has not been
obtained prior to any date(s) on which the Restricted Stock Units are scheduled
to vest in accordance with the Vesting Schedule set forth in the Notice of
Grant, the vesting date for any such Restricted Stock Units shall instead be the
seventh day of the month following the month in which SAFE Approval is obtained
(the “Actual Vesting Date”). Notwithstanding the foregoing, if Participant’s
status as a Service Provider is terminated prior to the Actual Vesting Date,
Participant shall not be entitled to vest in any portion of the Restricted Stock
Units and the

-14-

--------------------------------------------------------------------------------



Restricted Stock Units shall be forfeited without any liability to the Company
or any Parent or Subsidiary of the Company.
Immediate Sale Restriction. Due to exchange control laws in the PRC, Participant
understands and agrees that the Company may require that any Shares acquired
upon the vesting of the Restricted Stock Units be immediately sold. If the
Company, in its discretion, does not exercise its right to require the automatic
sale of Shares issuable upon vesting of the Restricted Stock Units, as described
in the preceding sentence, Participant understands and agrees that any Shares
acquired by Participant under the Plan must be sold no later than ninety (90)
days after termination of Participant’s status as a Service Provider, or within
any other such time frame as may be permitted by the Company or required by
SAFE. Participant understands that any Shares acquired by Participant under the
Plan that have not been sold within ninety (90) day of the termination of
Participant’s status as a Service Provider will be automatically sold by the
Designated Broker at the Company’s direction pursuant to this authorization by
Participant.
Participant agrees that the Company is authorized to instruct the Designated
Broker to assist with the mandatory sale of such Shares (on Participant’s behalf
pursuant to this authorization), and Participant expressly authorizes the
Designated Broker to complete the sale of such Shares. Participant also agrees
to sign any agreements, forms and/or consents that may be reasonably requested
by the Company (or the Designated Broker) to effectuate the sale of the Shares
(including, without limitation, as to the transfers of the proceeds and other
exchange control matters noted below) and shall otherwise cooperate with the
Company with respect to such matters, provided that Participant shall not be
permitted to exercise any influence over how, when or whether the sales occur.
Participant acknowledges that the Designated Broker is under no obligation to
arrange for the sale of the Shares at any particular price. Due to fluctuations
in the Share price and/or applicable exchange rates between the date the
Restricted Stock Units vest and (if later) the date on which the Shares are
sold, the amount of proceeds ultimately distributed to Participant may be more
or less than the market value of the Shares on the vesting date (which is the
amount relevant to determining Participant’s Tax-Related Items liability).
Participant agrees to bear any currency fluctuation risk between the time the
Shares are sold and the time the proceeds are converted into local currency and
distributed to Participant.
Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale (less any applicable Tax-Related Items, brokerage fees or commissions)
to Participant in accordance with applicable exchange control laws and
regulations including, but not limited to, the restrictions set forth in this
Appendix for China below under “Exchange Control Restrictions.”
Exchange Control Restrictions. By accepting the Restricted Stock Units,
Participant understands and agrees that that he or she will be required to
immediately repatriate to the PRC all proceeds due to Participant under the
Plan, including any Share sale proceeds. Participant understands that such
repatriation will need to be effected through a special exchange control account
established by the Company or a Subsidiary of the Company in the PRC, and
Participant hereby consents and agrees that the proceeds may be transferred to
such special account prior to being delivered to Participant.
Participant understands that the proceeds may be paid to Participant in U.S.
dollars or in local currency, at the Company’s discretion. If the proceeds are
paid in U.S. dollars, Participant understands that he or she will be required to
set up a U.S. dollar bank account in the PRC so that the proceeds may be
deposited into this account. If the proceeds are paid in local currency,
Participant acknowledges that neither the Company nor any Parent or Subsidiary
of the Company is under an obligation to secure any particular currency
conversion rate and that the Company (or a Subsidiary of the Company) may face
delays in converting the proceeds to local currency due to exchange control
requirements in the PRC. Participant agrees to bear any

-15-

--------------------------------------------------------------------------------



currency fluctuation risk between the time the Shares are sold and the time the
proceeds are converted into local currency and distributed to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with PRC exchange
control requirements.
FRANCE
Term and Conditions
Language Consent. By accepting the Restricted Stock Units, Participant confirms
having read and understood the documents relating to this grant (the Plan, the
Award Agreement and the Appendix) which were provided in English language.
Participant accepts the terms of these documents accordingly.
En acceptant l’attribution, Participant confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, de cette convention et cette
Annexe) qui ont été communiqués en langue anglaise. Participant accepte les
termes en connaissance de cause.
Notifications
Exchange Control Information. If Participant maintains a foreign bank account,
Participant is required to report such account to the French tax authorities on
his or her annual tax return.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of
Shares), the report must be filed electronically by the 5th day of the month
following the month in which the payment was received. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English.
HONG KONG
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award Agreement, the Restricted Stock Units are
payable in Shares only.
Sale of Shares. Participant agrees that, in the event that any Restricted Stock
Units vest and Shares are issued prior to the six-month anniversary of the Date
of Grant, Participant will not sell any Shares acquired upon such vesting prior
to the six-month anniversary of the Date of Grant.
Notifications
Securities Law Notice. WARNING: The Restricted Stock Units and any Shares
acquired upon vesting of the Restricted Stock Units do not constitute a public
offering of securities under Hong Kong law and are available only to eligible
Service Providers of the Company or a Parent or Subsidiary of the Company. The
Award Agreement, including the Appendix, the Plan and any other incidental
communication materials

-16-

--------------------------------------------------------------------------------



distributed to Participant in connection with the Restricted Stock Units (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, (ii) have not been reviewed by any regulatory
authority in Hong Kong, and (iii) are intended only for the personal use of each
eligible Service Provider of the Company or a Parent or Subsidiary of the
Company and may not be distributed to any other person. If Participant has any
questions regarding the contents of the Award Agreement, including this
Appendix, the Plan or any other incidental communication materials distributed
to Participant in connection with the Restricted Stock Units, Participant should
obtain independent professional advice.
INDIA
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award Agreement, the Restricted Stock Units are
payable in Shares only.
Notifications
Exchange Control Information. Proceeds from the sale of Shares must be
repatriated to India within ninety (90) days after receipt. Funds from the
receipt of any dividends paid in relation to such shares must be repatriated to
India within 180 days of receipt. Participant should maintain any foreign inward
remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Employer requests
proof of repatriation. It is Participant’s responsibility to comply with
applicable exchange control laws in India.
Foreign Assets Reporting.  Foreign bank accounts and any foreign financial
assets (including Shares held outside India) must be declared by Indian
taxpayers in their annual tax return.  Participant is responsible for complying
with this reporting obligation to the extent it applies to Participant and
should confer with Participant’s personal legal advisor in this regard. 
ISRAEL
Terms and Conditions
Nature of Award. By accepting the Restricted Stock Units, Participant
understands and agrees that the Restricted Stock Units are offered subject to
and in accordance with the Sub-Plan for Israeli Taxpayers to the Plan (the
“Israeli Subplan”) and the Restricted Stock Unit Award is intended to be a 102
Capital Gains Track Grant (as defined in the Israeli Subplan). Notwithstanding
the foregoing, the Company does not undertake to maintain the qualified status
of the Restricted Stock Units and Participant acknowledges that he or she will
not be entitled to damages of any nature whatsoever if the Restricted Stock Unit
Award becomes disqualified and no longer qualifies as a 102 Capital Gains Track
Grant. In the event of any inconsistencies between the Israeli Subplan, the
Award Agreement and/or the Plan, the terms of the Israeli Subplan will govern.
Further, to the extent requested by the Company or the Employer, Participant
agrees to execute any letter or other agreement in connection with the grant of
the Restricted Stock Units or any future Restricted Stock Units granted under
the Israeli Subplan. If Participant fails to comply with such request, the
Restricted Stock Unit Award may not qualify as a 102 Capital Gains Track Grant.

-17-

--------------------------------------------------------------------------------



Trust Arrangement. Participant acknowledges and agrees that any Shares issued
upon vesting of the Restricted Stock Units will be subject to a supervisory
trust arrangement with the Company’s designated trustee in Israel, ESOP
Management and Trust Company Ltd. (the “Trustee”) in accordance with the terms
of the trust agreement between the Company and the Trustee. Participant further
agrees that such Shares will be subject to the Required Holding Period (as
defined in the Israeli Subplan), which shall be 24 months from the Date of
Grant. The Company may, in its sole discretion, replace the Trustee from time to
time and instruct the transfer of all Restricted Stock Units and Shares held
and/or administered by such Trustee at such time to its successor and the
provisions of this Award Agreement shall apply to the new Trustee mutatis
mutandis.
Restriction on Sale. Participant acknowledges that any Shares underlying the
Restricted Stock Units may not be sold prior to the expiration of the Required
Holding Period in order to qualify for tax treatment under the 102 Capital Gains
Track. Accordingly, Participant shall not dispose of (or request the Trustee to
dispose of) any such Shares prior to the expiration of the Required Holding
Period, other than as permitted by applicable law. For purposes of this Appendix
for Israel, “dispose” shall mean any sale, transfer or other disposal of the
Shares by Participant (including by means of an instruction by Participant to
the Designated Broker) or the Trustee, including a release of such Shares from
the Trustee to Participant.
Tax-Related Items. The following provision supplements Section 7 of the
Restricted Stock Unit Terms (Taxes):
The fair market value of the Restricted Stock Units on the date of grant (as
computed in accordance with the provisions relating to the 102 Capital Gains
Track) shall be subject to taxation in Israel in accordance with ordinary income
tax principles. Moreover, in the event that Participant disposes of any Shares
underlying the Restricted Stock Units prior to the expiration of the Required
Holding Period, Participant acknowledges and agrees that any additional gains
from the sale of such Shares will not qualify for tax treatment under the 102
Capital Gains Track and will be subject to taxation in Israel in accordance with
ordinary income tax principles. Further, Participant acknowledges and agrees
that he or she will be liable for the Employer’s component of payments to the
Israeli National Insurance Institute (to the extent such payments by the
Employer are required).
Participant further agrees that the Trustee may act on behalf of the Company or
the Employer, as applicable, to satisfy any obligation to withhold Tax-Related
Items applicable to Participant in connection with the Restricted Stock Units
granted under the Israeli Subplan.
ITALY
Terms and Conditions
Data Privacy. The following provision replaces Section 12 of the Restricted
Stock Unit Terms (Data Privacy):
Participant understands that the Company and any Parent or Subsidiary of the
Company may hold certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company or any Parent or
Subsidiary, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, vested, unvested or outstanding in Participant’s favor
(“Data”), and that the Company and the Employer will process said data for the
exclusive purpose of managing and administering Participant’s participation the
Plan and complying with applicable laws, regulations and EU Community
legislation.

-18-

--------------------------------------------------------------------------------



Participant understands that providing the Company with Data is mandatory for
compliance with laws and is necessary for the performance of the Plan and that
Participant’s denial to provide Data would make it impossible for the Company to
perform its contractual obligations and may affect Participant’s ability to
participate in the Plan. Participant understands that Data will not be
publicized, but it may be accessible by the Employer as the Privacy
Representative of the Company and within the Employer’s organization by its
internal and external personnel in charge of processing, and by E*TRADE
Financial Services, Inc., or such other stock plan service provider as may be
selected by the Company in the future (the “Designated Broker”).
The updated list of Processors and of the subjects to which Data are
communicated will remain available upon request from the Employer. Furthermore,
Data may be transferred to banks, other financial institutions or brokers
involved in the management and administration of the Plan. Participant
understands that Data may also be transferred to the independent registered
public accounting firm engaged by the Company, and also to the legitimate
addressees under applicable laws. Participant further understands that the
Company or any Parent or Subsidiary of the Company will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Participant’s participation in the Plan, and that the Company or
any Parent or Subsidiary of the Company may each further transfer Data to third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Data to the
Designated Broker or other third party with whom Participant may elect to
deposit any Shares acquired under the Plan or any proceeds from the sale of such
Shares. Such recipients may receive, possess, use, retain and transfer Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan. Participant understands that
these recipients may be acting as Controllers, Processors or persons in charge
of processing, as the case may be, according to applicable privacy laws, and
that they may be located in or outside the European Economic Area, such as in
the U.S. or elsewhere, in countries that do not provide an adequate level of
data protection as intended under Italian privacy law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Participant’s Data as soon as it has accomplished all the necessary
legal obligations connected with the management and administration of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. Participant understands that, pursuant to section 7 of the
Legislative Decree no. 196/2003, Participant has the right at any moment to,
including, but not limited to, obtain confirmation that Data exists or not,
access, verify its contents, origin and accuracy, delete, update, integrate,
correct, block or stop, for legitimate reason, the Data processing. To exercise
privacy rights, Participant should contact the Employer. Furthermore,
Participant is aware that Data will not be used for direct marketing purposes.
In addition, Data provided can be reviewed and questions or complaints can be
addressed by contacting Participant’s human resources department.
Plan Document Acknowledgement. Participant acknowledges that Participant has
read and specifically and expressly approves the Notice of Grant and the
following sections of the Restricted Stock Unit Terms: Section

-19-

--------------------------------------------------------------------------------



1 (Grant); Section 2 (Company Obligation to Pay); Section 3 (Vesting Schedule);
Section 5 (Forfeiture upon Termination of Status as a Service Provider); Section
7 (Taxes); Section 9 (No Guarantee of Continued Service); Section 10 (Nature of
Grant); Section 20 (Electronic Delivery and Acceptance); Section 22
(Modifications to the Award Agreement); Section 24 (Governing Law and Venue);
Section 25 (Language); Section 27 (Appendix); and the Data Privacy provision
above in this Appendix for Italy.
Notifications
Exchange Control Information. Italian residents who, at any time during the
fiscal year, hold foreign financial assets (including cash and Shares) which may
generate income taxable in Italy are required to report these assets on their
annual tax returns (UNICO Form, RW Schedule) for the year during which the
assets are held, or on a special form if no tax return is due. These reporting
obligations will also apply to Italian residents who are the beneficial owners
of foreign financial assets under Italian money laundering provisions.
JAPAN
Notifications
Foreign Assets Reporting. Japanese residents are required to report details of
any assets held outside of Japan as of December 31, including Shares acquired
under the Plan, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 each year.
Participant is responsible for complying with this reporting obligation if
applicable to Participant and should consult his or her personal tax advisor in
this regard.
KOREA
Notifications
Exchange Control Information. If Participant realizes US$500,000 or more from
the sale of Shares in a single transaction, Korean exchange laws require
Participant to repatriate the proceeds to Korea within eighteen (18) months of
the sale.
Foreign Assets Reporting.  Korean residents must declare all foreign financial
accounts (e.g., non-Korean bank accounts, brokerage accounts, etc.) to the
Korean tax authority and file a report with respect to such accounts if the
value of such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency).  Participant should consult with his or her personal tax advisor to
determine how to value his or her foreign accounts for purposes of this
reporting requirement and whether he is she is required to file a report with
respect to such accounts.
MALAYSIA
Notifications
Director Notification Obligation. If Participant is director of a Subsidiary or
affiliate in Malaysia, Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify such Malaysian Subsidiary or affiliate in writing when
Participant receives or disposes of an interest (e.g., the Restricted Stock
Units or Shares) in the Company or any related company. Such notifications must
be made within 14 days of receiving or disposing of any interest in the Company
or any related company.

-20-

--------------------------------------------------------------------------------



MEXICO
Terms and Conditions
The following provisions supplement the Section 9 (No Guarantee of Continued
Service) and Section 10 (Nature of Grant) of the Restricted Stock Unit Terms:
Modification. By accepting the Restricted Stock Units, Participant understands
and agrees that any modification of the Plan or the Award Agreement or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s status as a Service Provider.
Policy Statement. The Restricted Stock Unit Award the Company is making under
the Plan is unilateral and discretionary and, therefore, the Company reserves
the absolute right to amend it and discontinue it at any time without any
liability.
The Company, with offices at 3 West Plumeria Drive, San Jose, CA 95134, U.S.A.,
is solely responsible for the administration of the Plan, and participation in
the Plan and the grant of the Restricted Stock Units does not, in any way,
establish an employment relationship between Participant and the Company since
Participant is participating in the Plan on a wholly-commercial basis. Based on
the foregoing, Participant expressly acknowledges that the Plan and the benefits
that Participant may derive from participation in the Plan do not establish any
rights between Participant and the Company and do not form part of any service
contract between Participant and the Company or any Parent or Subsidiary of the
Company. Further, Participant agrees that any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment or service contract, if applicable.
Plan Document Acknowledgment. By accepting the Restricted Stock Units,
Participant acknowledges that the he or she has received copies of the Plan, has
reviewed the Plan and the Award Agreement in their entirety, and fully
understands and accepts all provisions of the Plan and the Award Agreement.
In addition, Participant further acknowledges that he or she has read and
specifically and expressly approves the terms and conditions contained in
Section 9 (No Guarantee of Continued Service) and Section 10 (Nature of Grant)
of the Restricted Stock Unit Terms, in which the following is clearly described
and established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly-discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company, the Employer and any Parent or Subsidiary of the Company are
not responsible for any decrease in the value of the Shares acquired upon
settlement of the Restricted Stock Units.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company (or any Parent or Subsidiary of
the Company) for any compensation or damages as a result of Participant’s
participation in the Plan and therefore grants a full and broad release to the
Company and any Parent or Subsidiary of the Company with respect to any claim
that may arise under the Plan.
Spanish Translation
Las siguientes consideraciones complementan la sección 9 (No Garantía de
Continuación de Servicios) y la sección 10 (Naturaleza del Otorgamiento) del
Acuerdo de Otorgamiento de Acciones Restringidas:
Modificación: Al aceptar la Opción, el Participante está de acuerdo y reconoce
que cualquier modificación del Plan o del Acuerdo de Otorgamiento de Acciones o
su terminación, no constituirá un cambio o disminución de los términos y
condiciones del estatus del Participante como Proveedor o Prestador de
Servicios.

-21-

--------------------------------------------------------------------------------



Declaración de Política: El otorgamiento de las Unidades de Acciones
Restringidas que la Compañía realiza bajo este Plan es unilateral y discrecional
y, por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el Plan en cualquier momento sin responsabilidad alguna.
La Compañía, con oficinas en 3 West Plumeria Drive, San José, California, 95134,
E.E.U.U., es la única responsable de la administración del Plan y de la
participación en el mismo, y el otorgamiento de la Opción no establece de forma
alguna, una relación de trabajo entre el Participante y la Compañía, toda vez
que su participación en el Plan es completamente comercial. De acuerdo a lo
anterior, el Participante expresamente reconoce que el Plan y los beneficios
derivados de su participación en el mismo no constituyen ni generan derecho
alguno entre el Participante y la Compañía, ni tampoco formarán parte de ningún
contrato de servicios entre el Participante y la Compañía o cualquier matriz o
Subsidiaria. Asimismo, el Participante acuerda que cualquier modificación al
Plan o a su terminación no generarán un cambio o impedimento en los términos y
condiciones derivados de su contrato de servicios.
Reconocimiento del Documento del Plan. Al aceptar las Unidades de Acciones
Restringidas, usted reconoce que ha recibido copias del Plan, que ha revisado
las mismas al igual que la totalidad del Acuerdo de Otorgamiento de Acciones y
que ha entendido y aceptado completamente todas las disposiciones contenidas en
el Plan y en el Acuerdo de Otorgamiento de Acciones.
Adicionalmente, el Participante reconoce que ha leído, y que aprueba específica
y expresamente los términos y condiciones contenidos en la sección 9 (No
Garantía de Continuación de Servicios) y la sección 10 (Naturaleza del
Otorgamiento) del Acuerdo de Otorgamiento de Acciones, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el Plan y la participación en el mismo
es ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, cualquier matriz y/o
cualquier Subsidiaria no son responsables por cualquier disminución en el valor
de las Acciones adquiridas a través del conferimiento de la Opción.
Finalmente, el Participante declara que no se reserva acción o derecho alguno
para interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de la participación en el Plan y, en
consecuencia otorga el más amplio finiquito en favor de la Compañía, cualquier
matriz y/o Subsidiaria con respecto a cualquier demanda que pudiera originarse
en virtud de los Plan.


NETHERLANDS
Notifications
[netherlands.jpg]









-22-

--------------------------------------------------------------------------------



SAUDI ARABIA
Notifications
Securities Law Notice. The Company currently does not allow grants to or
vestings of Restricted Stock units by Participants who are present in Saudi
Arabia.  The Company reserves the right to allow grants and vestings in the
future should circumstances change.
SINGAPORE
Notifications
Securities Law Notice. The grant of the Restricted Stock Units is being made
pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) under which it is
exempt from the prospectus and registration requirements and is not made with a
view to the underlying Shares being subsequently offered for sale to any other
party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. Participant should note that the Restricted
Stock Units are subject to section 257 of the SFA and that Participant will not
be able to make any subsequent sale of the Shares in Singapore, or any offer or
subsequent sale of the Shares in Singapore, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA. 
Director Notification Obligation. If Participant is a director, associate
director, or shadow director of a Singapore Subsidiary, Participant is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Singaporean Subsidiary in
writing when Participant receives an interest (e.g., the Restricted Stock Units
or Shares) in the Company or any related company. In addition, Participant must
notify the Singapore Subsidiary when Participant sells Shares of the Company or
any related company (including when Participant sells Shares acquired under the
Plan). These notifications must be made within two business days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of Participant’s interests in the Company or any
related company within two business days of becoming a director.
SPAIN
Terms and Conditions
Nature of Grant. This provision supplements Section 10 of the Restricted Stock
Unit Terms (Nature of Grant):
By accepting the Restricted Stock Units, Participant consents to participation
in the Plan and acknowledges that he or she has received a copy of the Plan.
Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be Service Providers of the Company or its Parent or
Subsidiaries throughout the world. This decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
bind the Company or any Parent or Subsidiary of the Company other than as
expressly set forth in the Award Agreement. Consequently, Participant
understands that the Restricted Stock Units are granted on the assumption and
condition that the Restricted Stock Units and any Shares issued upon vesting of
the Restricted Stock Units are not a part of any employment or service contract
(either with the Company or any Parent or Subsidiary of the Company) and shall
not be considered

-23-

--------------------------------------------------------------------------------



a mandatory benefit, salary for any purpose (including severance compensation)
or any other right whatsoever.
Further, Participant understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Plan or the Award Agreement, the
Restricted Stock Units will be cancelled without entitlement to any Shares
underlying the Restricted Stock Units if Participant’s status as a Service
Provider is terminated for any reason, including, but not limited to:
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, or under Article 10.3 of Royal Decree 1382/1985. The Company,
in its sole discretion, shall determine the date when Participant’s status as a
Service Provider has terminated for purposes of the Restricted Stock Units.
In addition, Participant understands that this grant would not be made to
Participant but for the assumptions and conditions referred to above; thus,
Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Restricted Stock Units shall be null
and void.
Notifications
Securities Law Notice. The Restricted Stock Units described in the Award
Agreement do not qualify under Spanish regulations as a security.  No “offer of
securities to the public,” as defined under Spanish law, has taken place or will
take place in the Spanish territory in connection with the grant of the
Restricted Stock Units. The Award Agreement has not been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Foreign Property Reporting. To the extent that Participant holds rights or
assets (e.g., Shares, cash, etc.) in a bank or brokerage account outside of
Spain with a value in excess of €50,000 per type of right or asset as of
December 31 each year, Participant is required to report information on such
rights and assets on his or her tax return for such year. Shares acquired under
the Plan constitute securities for purposes of this requirement, but the
unvested Restricted Stock Units will not be considered an asset or right for
purposes of this requirement.
If applicable, Participant must report the assets or rights on Form 720 by no
later than March 31 following the end of the relevant year. After such assets or
rights are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported assets or rights
increases by more than €20,000. Failure to comply with this reporting
requirement may result in penalties to Participant. Accordingly, Participant
should consult with his or her personal tax and legal advisors to ensure that
Participant is properly complying with his or her reporting obligations.
Foreign Asset and Account Reporting. Spanish residents are required to
electronically declare to the Bank of Spain any securities accounts (including
brokerage accounts held abroad), as well as the securities held in such
accounts, if the value of the transactions for all such accounts during the
prior tax year or the balances in such accounts as of December 31 of the prior
tax year exceeds €1,000,000.
Share Reporting Requirement. In the event that Participant acquires Shares under
the Plan, Participant must declare such acquisition to the Spanish Dirección
General de Comercio e Inversiones (the “DGCI”), the Bureau for Commerce and
Investments, which is a department of the Ministry of Economy and
Competitiveness. Participant must also declare ownership of any Shares o by
filing a Form D-6 with the Directorate of Foreign Transactions each January
while such Shares are owned. In addition, the sale of

-24-

--------------------------------------------------------------------------------



Shares must also be declared on Form D-6 filed with the DGCI in January, unless
the sale proceeds exceed the applicable threshold (currently €1,502,530), in
which case, the filing is due within one month after the sale.
SWEDEN
There are no country specific provisions.
TAIWAN
Notifications
Exchange Control Information. Participant may acquire and remit foreign currency
(including funds to purchase or proceeds from the sale of Shares) into and out
of Taiwan up to US$5 million per year without submission of supporting
documentation. If the transaction amount is TWD$500,000 or more in a single
transaction, Participant is required to submit a foreign exchange transaction
form and if the transaction amount is US$500,000 or more in a single
transaction, Participant may be required to provide supporting documentation to
the satisfaction of the remitting bank. Participant is personally responsible
for complying with exchange control restrictions in Taiwan.
THAILAND
Notifications
Exchange Control Information. If Participant realizes US$50,000 or more in a
single transaction from the sale of Shares or the payment of dividends,
Participant is required to repatriate the cash proceeds to Thailand immediately
following the receipt of such proceeds and to then either convert such
repatriated proceeds into Thai Baht or deposit the proceeds into a foreign
currency account opened with any commercial bank in Thailand within 360 days of
repatriation.  Further, for repatriated amounts of US$50,000 or more,
Participant must specifically report the inward remittance to the Bank of
Thailand on a Foreign Exchange Transaction Form.  Participant is personally
responsible for complying with exchange control restrictions in Thailand.
TURKEY
Notifications
Securities Law Notice. The sale of Shares acquired through the Plan should take
place outside of Turkey through the facilities of a stock exchange on which the
Shares are listed (i.e., the New York Stock Exchange). Turkish residents are
permitted to sell securities traded on exchanges outside of Turkey (e.g., the
New York Stock Exchange) only through a financial intermediary licensed in
Turkey. Therefore, Participant may be required to appoint a Turkish financial
intermediary to assist with the sale of Shares.
UNITED ARAB EMIRATES
There are no country-specific provisions.





-25-

--------------------------------------------------------------------------------



UNITED KINGDOM
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award Agreement, the Restricted Stock Units are
payable in Shares only.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. The following provision supplements Section 7 of the Restricted
Stock Unit Terms (Taxes):
As a condition of participation in the Plan and the vesting of the Restricted
Stock Units, Participant agrees to accept any liability for secondary Class 1
National Insurance contributions (“NICs”) that may be payable by the Company or
the Employer in connection with the Restricted Stock Units and any event giving
rise to Tax-Related Items (the “Employer NICs”). The Employer NICs may be
collected by the Company or the Employer using any of the methods described in
the Plan or the Award Agreement.
Without prejudice to the foregoing, Participant agrees to execute a joint
election with the Company and/or the Employer (a “Joint Election”), the form of
such Joint Election being formally approved by Her Majesty’s Revenue and Customs
(“HMRC”), and any other consent or elections required to accomplish the transfer
of the Employer NICs liability to Participant. Participant further agrees to
execute such other elections as may be required by any successor to the Company
and/or the Employer for the purpose of continuing the effectiveness of
Participant’s Joint Election. If Participant does not complete the Joint
Election prior to vesting of the Restricted Stock Units, or if approval of the
Joint Election is withdrawn by HMRC and a new Joint Election is not entered
into, the Restricted Stock Units shall become null and void and will not vest,
without any liability to the Company, the Employer or any Parent or Subsidiary
of the Company.
Tax Withholding. The following provision supplements Section 7 of the Restricted
Stock Unit Terms (Taxes):
Unless otherwise determined by the Company in its sole discretion,
notwithstanding any discretion contained in the Plan or anything to the contrary
in the Award Agreement, Participant’s obligations for Tax-Related Items shall
not be satisfied by withholding Shares otherwise issuable upon vesting of the
Restricted Stock Units. 
Further, Participant agrees that the Company and/or the Employer may calculate
the income tax to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right that Participant may have to
recover any overpayment from HMRC.
If payment or withholding of Participant’s income tax liability is not made
within 90 days after the end of the U.K. tax year (April 6 - April 5) in which
the event giving rise to such income tax liability occurs or such other period
specified in Section 222(1)(c) of ITEPA 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by Participant to the
Employer, effective on the Due Date. Participant agrees that the loan will bear
interest at the then-current Official Rate of HMRC, it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in the Plan or the Award Agreement.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of and subject to Section 13(k) of the
Exchange Act), Participant will not be eligible for such a loan to cover the
income tax due and the amount of any uncollected income tax may constitute a
benefit to Participant on which additional income tax and employee NICs may be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under

-26-

--------------------------------------------------------------------------------



the self-assessment regime and for reimbursing the Company and/or the Employer
(as appropriate) for the value of any employee NICs due on this additional
benefit, which may be recovered from Participant by the Company or the Employer
at any time thereafter by any of the means referred to in the Plan or the Award
Agreement.

-27-